NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-10056

                Plaintiff-Appellee,             D.C. No.
                                                3:13-cr-00753-EMC-1
 v.

IVAN SPEED,                                     MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward M. Chen, District Judge, Presiding

                           Submitted October 19, 2017**
                             San Francisco, California

Before: W. FLETCHER and TALLMAN, Circuit Judges, and HOYT,*** District
Judge.

      Appellant Ivan Speed was convicted of selling cocaine base within 1,000

feet of a school and now appeals several conditions of supervised release imposed


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Kenneth M. Hoyt, United States District Judge for the
Southern District of Texas, sitting by designation.
by the district court. When a defendant does not object to conditions of supervised

release in the district court, we review the imposition of conditions for plain error.

United States v. Jeremiah, 493 F.3d 1042, 1046 (9th Cir. 2007). We have

jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a), and we affirm.

      On appeal, Speed challenges the payment provision of his treatment

requirements, a prohibition on alcohol consumption, and a ban on frequenting

gambling establishments. We hold that the district court did not commit plain

error by requiring Speed to contribute to the cost of treatment, subject to the

discretion of his probation officer. See United States v. Soltero, 510 F.3d 858,

864–65 (9th Cir. 2007). Moreover, based on Speed’s history of drug use and drug-

related offenses, the district court’s imposition of alcohol-related conditions was

not plain error. United States v. Sales, 476 F.3d 732, 735–36 (9th Cir. 2007); see

also United States v. Vega, 545 F.3d 743, 747 (9th Cir. 2008) (“[I]t is hardly a

secret that there is a tie between drug abuse and alcohol abuse.”). Lastly, the

condition relating to frequenting gambling establishments is not vague or

overbroad, and directly relates to Speed’s rehabilitation. United States v. Phillips,

704 F.3d 754, 767–68 (9th Cir. 2012).

      AFFIRMED.




                                           2